
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.28



LEHMAN BROTHERS HOLDINGS INC.
RETIREMENT PLAN
FOR NON-EMPLOYEE DIRECTORS


        The Board of Directors of Lehman Brothers Holdings Inc., at a meeting
held on April 29, 1994, adopted a resolution stating that the Lehman Brothers
Holdings Inc. Retirement Plan for Non-Employee Directors would be frozen as of
May 31, 1994, and as of such date, no further benefits would accrue thereunder
and each affected non-employee director's right to a benefit thereunder would be
preserved.

--------------------------------------------------------------------------------




LEHMAN BROTHERS HOLDINGS INC.
RETIREMENT PLAN
FOR NON-EMPLOYEE DIRECTORS



I. PURPOSE


        This plan shall be known as the Lehman Brothers Holdings Inc. Retirement
Plan for Non-Employee Directors (the "Plan"). The Plan shall be maintained by
Lehman Brothers Holdings Inc. ("Holdings") solely for the purpose of providing
retirement benefits to persons who serve as directors of Holdings on or after
the effective date of the Plan and who are not current or former employees of
Holdings or any of its subsidiaries or affiliates.


II. PAYMENTS OF BENEFITS


        The benefits payable under the Plan will be paid from Holdings general
revenues as payments become due under the Plan, nor will the Plan be funded in
advance through a trust arrangement qualified under the Internal Revenue Code of
1986, or through insurance annuity contracts, and the Plan will not be subject
to the jurisdiction of or be guaranteed by the Pension Benefit Guaranty
Corporation. Holdings shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payments of
benefits under the Plan and the payment of benefits thereunder shall be
subordinate to the claims of Holdings general creditors.


III. YEARS OF SERVICE


        Service as a non employee director of Holdings from one Annual Meeting
of Shareholders to the next subsequent Annual Meeting of Shareholders shall
constitute one Year of Service under the Plan. In the case of service as a
non-employee Director for part of a year, attendance at six or more meetings of
the Board of Directors of the Company shall count as one Year of Service. All
Years of Service shall be counted for non-employee directors who serve as such
after the effective date of the Plan.


IV. RETIREMENT BENEFITS


        A non-employee director who retires from Holdings with at least five
(5) Years of Service shall have a vested right to receive an annual benefit
equal to the amount of the annual retainer which is payable to Holdings'
directors for year in which the non-employee director's retirement occurs. Such
non-employee directors will be entitled to receive the annual benefit for a
period of calendar years equal to the number of full Years of Service or until
his or her death occurs, whichever is sooner. The annual benefit shall be
payable to the retired non-employee director in substantially equal quarterly
installments starting with the last day of the calendar quarter following the
date of retirement and ending with the last day of the calendar quarter in which
the benefit period end or death occurs, whichever is sooner.


V. SPECIAL RETIREMENT BENEFITS


        The Board of Directors of Holdings, upon recommendation of the Executive
Compensation/Employee Benefits Committee of Holdings' Board of Directors or of a
successor committee (the "Committee"), shall have the right in its absolute
discretion to grant retirement benefits to any non-employee director who is
otherwise not entitled to a retirement benefit provided under this Plan, in an
amount and over such period of time as it shall deem appropriate at the time of
such non-employee director's retirement from Holdings or thereafter.

2

--------------------------------------------------------------------------------





VI. BENEFITS NOT ASSIGNABLE


        A non-employee director's rights under the Plan shall not be subject to
assignment, alienation, encumbrance, garnishment, attachment or charge, whether
voluntary or involuntary.


VII. EFFECTIVE DATE, AMENDMENT AND TERMINATION OF PLAN


        The Plan shall be effective May 6, 1987. Holdings reserves the right to
amend or terminate the Plan at any time by action of the Board of Directors,
provided that any such action shall not, without his or her consent, adversely
affect any non-employee director's right to a benefit which accrued pursuant to
the provisions of the Plan prior to such action.


VIII. ADMINISTRATION OF PLAN


        The Plan shall be administered by the Secretary of Holdings (the
"Administrator'). All decisions that are made by the Administrator with respect
to interpretation of the terms of the Plan, with respect to the amount of
benefits payable under the Plan, and with respect to any questions or disputes
arising under the Plan shall be final and binding on Holdings and the directors
and their heirs or beneficiaries.

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.28



LEHMAN BROTHERS HOLDINGS INC. RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS
LEHMAN BROTHERS HOLDINGS INC. RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS
I. PURPOSE
II. PAYMENTS OF BENEFITS
III. YEARS OF SERVICE
IV. RETIREMENT BENEFITS
V. SPECIAL RETIREMENT BENEFITS
VI. BENEFITS NOT ASSIGNABLE
VII. EFFECTIVE DATE, AMENDMENT AND TERMINATION OF PLAN
VIII. ADMINISTRATION OF PLAN
